DETAILED ACTION
This action is in response to the application filed 30 November 2020, claiming benefit back to 11 February 2016, with a preliminary amendment filed on 21 February 2021. 
	Claims 21 – 40 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 February 2021 has been considered by the examiner.

Continuation
This application is a continuation application of U.S. application no. 16/417,187 filed on 20 May 2019, now U.S. Patent 10,853,901 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 21 – 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

	It has been held that to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. (See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116). Further, it has been held that a showing of possession alone does not cure the lack of a written description.  An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. (Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)).
	Further, it has been held that when the written description does not explicitly disclose a limitation added to a claim, “it must be shown that a person of ordinary skill in the art would have understood, at the time the application was filed, that the description requires that limitation” (Hyatt v. Boone, 47 USPQ2d 1128). While exact wording of claim (“in haec verba”) is not required, limitations must be supported through express, implicit or inherent disclosure (MPEP 2163.07(a)).

	Claim 21 recites “an inmate database that stores inmate identity information coupled with inmate visit restrictions”; however Examiner is unable to find support for this limitation in Applicant’s originally filed specification.  Turning to Applicant’s specification, paragraph [0024] has the only mention of ‘restrict’, and it merely states “In this form of visitation, the inmate need not necessarily be restricted to a particular location for the video communication, but can use a PID (personal inmate device)”.
	Further, Examiner can find no description of an ‘inmate database’ within ‘identification’ information.  Again, turning to Applicant’s specification, paragraph [0045] recites that “Although information regarding the visitors may be directly stored in the respective databases, a visitor database 450 may be provided in an embodiment to separately store visitor information. Visitors may then be identified in various ones of the data stores by name or identifier only. This name/identifier may include a link to full biographical information of the visitor in the visitor data store 450”.  Applicant’s specification recites ‘visitor’ identification information, but there is no disclosure found of an ‘inmate database’ with ‘inmate identity information’, nor is there any mention of said identity information tied to any inmate restrictions. 
	Claim 21 further recites “perform initial screening of the request based on an identity of the outside party and the stored inmate visit restrictions”; however Examiner is unable to find support for this limitation in Applicant’s originally filed specification.  Turning to Applicant’s specification, there is no disclosure regarding ‘initial screening’.  Turning to Applicant’s specification, paragraph [0021] recites the only mention of ‘screening’, however it merely recites “Additionally, this type of visit requires physical screening of the visitor to ensure that they do not bring in any contraband. Another disadvantage of this type of visit is the facility's ability to enforce rules”.
	As such, applicant failed to show possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. 
	Claims 22 – 30 are dependent from claim 21, and have the same deficiencies under 35 USC 112(a), and are rejected using the same rationale. 
	In further respect to claim 30,  it recites the limitations of “the visitation management system of claim 29, wherein the registration protocol includes: prompting the outside party to submit multiple instances of identification information; retrieving identity verification information from at least one third-party database;  authenticate the outside party based on the received identity verification information; determine a relation of the outside party to the inmate; and add the outside party to the inmate contact list based on the authenticating and the determining” ; however Examiner is unable to find support for this limitation in Applicant’s originally filed specification.  Turning to Applicant’s originally filed specification:

[0062] At a time near the appointment, the visitor arrives at a visitation area (612). The visitor waits in a staging area until his/her name is called, either by the system or an on-duty Corrections Officer (614). The visitor presents identification information, either to the system, or the Officer in order to verify his/her identity (616). In the former scenario, the visitor may present their information, including photo identification and previously-assigned PIN number to the visitation control station 108, which relays the information to the application server 200 for authentication.
[0063] In an embodiment, the visitation control station 108 may also acquire instantaneous authentication information, such as biometric information. For example, the visitation control station 108 may include one or more biometric scanners, such as a fingerprint reader for capturing fingerprint data, camera for capturing facial information, stereoscopic camera for capturing 3-dimensional image data, infrared camera for capturing heat signature data, signature pad for capturing a signature of the individual, microphone for 

	Applicant’s specification appears to make no mention, either implicitly, explicitly, or inherently, of a registration protocol, prompting the outside party to submit multiple instances of identification information; retrieving identity verification information from at least one third-party database;  authenticate the outside party based on the received identity verification information; determine a relation of the outside party to the inmate  or and add the outside party to the inmate contact list based on the authenticating and the determining.  As such, applicant failed to show possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention1.

	Claims 31 – 40 recites the same limitations found in claims 21 – 30, and have the same deficiencies under 35 USC 112(a), and are rejected using the same rationale.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21 – 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 21 recites the limitations of perform initial screening of the request based on an identity of the outside party and the stored inmate visit restrictions; generate a calendar of available visit slots for the visitation based on the request and the  stored inmate availability; and receive a visit selection of one of the visit slots from the outside party.  This / These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity2 [e.g. managing personal behavior or relationships or interactions between people, social activities, and human behavior], by performance of the limitations in the mind3,  but for the recitation of generic computer components.  The claim limitations screening a visitor for a meeting, finding available time slots for the meeting, and receiving a selectin of the available times.  These are merely scheduling steps that can be performed in the human mind. 

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim recites the additional limitations of an inmate database that stores inmate identity information coupled with inmate visit restrictions, inmate contact lists, and inmate availability, which is recited at a high level of generality, and merely stores information used to schedule a meeting; a scheduling interface configured to interface between the outside party and the visitation management system, and to receive a request for scheduling the visitation; which is recited at a high level of generality (e.g. a general means of receiving information from visitor), and  merely generally links the use of a judicial exception to a particular technological environment or field of use, and is merely well-understood, routine, conventional activity in particular fields 4; and one or more processors configured to: receive the request from the scheduling interface, however the processor is recited at a high level of generality, and merely automates the receiving steps, which amounts to mere data gathering, which is a form of insignificant extra-solution activity. 
	The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment 
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 22 – 30;
Claim 22 merely further describes the received information;
Claims 23 – 25 merely automates the mental step of authenticating based on identification information;
	Claim 26 merely updates information;
	Claims 27, 29, and 30 merely recites comparing received information to stored information;
	Claim 28 merely recites sending information;
	
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a database, a scheduling interface, one or more processors],  amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry5  [e.g. 
Applicant’s specification, at, e.g., paragraphs [0080]-[0088], provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation6.
Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21 – 28 and 31 – 38 are rejected under 35 U.S.C. 102(a)(1)as being disclosed by Johnson et al. (U.S. 2008/0201158, hereinafter Johnson).

In respect to claim 21, Johnson discloses a visitation management system for scheduling a visitation between an inmate of a controlled environment facility and an outside party, comprising:
	an inmate database that stores inmate identity information coupled with inmate visit restrictions, inmate contact lists, and inmate availability (see at least [0039] The visitation management system typically includes one or more databases or data stores, which may include one or more of the following types of data and records, discussed in further detail below: demographic information records, visitation schedule records, visitation log records, visitation recording and/or transcript records, configuration information, and operational rules. Of course, the database may also include other types of information and/or records as desired or required by a particular implementation of the visitation management system. The term "database," as used herein includes relational databases in which a plurality of data sets are associated with each other and stored, preferably as one or more records; the database may be stored in a single medium or may be stored in multiple media interconnected by a network; see further  [0078] As described above, the database will typically provide access to a variety of different types of data records. For example, data related to an inmate, including name, commitment information, address, and the like may be linked to the majority of the remaining data types. Such identification records may be entered directly into the visitation management system or, alternatively, loaded from an external system such as an OMS or Inmate Telephone System; see further [0043] Scheduling of a visitation session can be initiated by an inmate, by correctional staff, or by the general public ( e.g., a prospective visitor from outside the correctional institution). Scheduled visitation sessions may take into account factors such as the inmate's daily schedule [i.e. inmate availability] , the inmate's allowed visitor list [i.e. inmate contact lists]  ( e.g., ;
	a scheduling interface configured to interface between the outside party and the visitation management system, and to receive a request for scheduling the visitation (see at least FIG. 5 and [0043] ... As will be described in further detail below, the visitation management system can accommodate both direct entry of scheduled visitation sessions, as well as use in a master/slave configuration where the schedule can be driven by an external system. For example, in some embodiments of the invention, visitation sessions may be scheduled by the public via a publicly-accessible web site or through an automated telephone system connected via the public switched telephone network (PSTN); see further  [0092] A special type of limited client access can also be provided to the general public in order to schedule and conduct visitation sessions via a home personal computer. In some embodiments of the invention, the visitor uses a web camera connected to the visitor's home PC, which is connected to the Internet. The individual logs on to the visitation management system via the world wide web to request and schedule visitation sessions, as well as to actually participate in a visitation session); and
	one or more processors configured to (see at least [0067]-[0068]): 
	receive the request from the scheduling interface (see at least [0092] ... The individual logs on to the visitation management system via the world wide web to request and schedule visitation sessions, as well as to actually participate in a visitation session); 
	perform initial screening of the request based on an identity of the outside party and the stored inmate visit restrictions (see at least [0041] The demographic data record for an individual may also include or be associated with one or more visitation rules that govern visitation sessions involving that individual. Visitation rules may include, for example, permitted to visit, permitted to be a visitor, blocked from visiting, must record, must not record, must be supervised, must be private, time limits, restrictions on visitation sessions by time and/or day, and the like);
	generate a calendar of available visit slots for the visitation based on the request and the stored inmate availability (see at least [0042] The database may also include visitation schedule records, for example a calendar that reflects open and filled visitation "slots." A scheduled visitation session (e.g., a filled visitation "slot") can consist of one or more inmates visiting with one or more individuals, and may be a one time event ( e.g., Wednesday from 11 :00 AM until 11 :30 PM) or a reoccurring series of events (e.g., the first of every month from 2:30 PM until 3:00 PM).) ; and
	receive a visit selection of one of the visit slots from the outside party (see at least FIG. 5 and [0096] Once a visitor has an inmate on the visitor's approved inmate list, the visitor can schedule a visitation session by browsing for available days and times. Available visitation sessions may be presented by taking .

In respect to claim 22, Johnson discloses the visitation management system of claim 21, wherein the received request includes identification information of the outside party (see at least [0051] One advantageous feature of the visitation management system according to the present invention is authentication of the parties to a visitation session. The disclosed visitation management system can authenticate the parties involved in the visitation session according to one or more of a plurality of authentication methods...; see further [0095] If desired by the correctional facility, a visitor may initiate the scheduling process. Often times, a visitor must be approved before a visitation session can be scheduled. A visitor can place himself or herself on a waiting list to be approved by the facility if the visitor is not already on the list. Individual combinations of visitors and inmates may be approved. Alternatively, certain visitors may be approved to visit any inmate).

In respect to claim 23, Johnson discloses the visitation management system of claim 22, wherein the one or more processors are further configured to authenticate the outside party based on the identification information (see at least [0098] ...  Additionally, identification and authentication can also be performed via biometric devices, such as fingerprint readers).

In respect to claim 24, Johnson discloses the visitation management system of claim 23, wherein the identification information includes biometric information (see at least [0098] ...  Additionally, identification and authentication can also be performed via biometric devices, such as fingerprint readers).

In respect to claim 25, Johnson discloses the visitation management system of claim 23, wherein the one or more processors are further configured to determine whether the authenticated outside party is on the inmate contact list (see at least  [0095] If desired by the correctional facility, a visitor may initiate the scheduling process. Often times, a visitor must be approved before a visitation session can be scheduled. A visitor can place himself or herself on a waiting list to be approved by the facility if the visitor is not already on the list. Individual combinations of visitors and inmates may be approved. Alternatively, certain visitors may be approved to visit any inmate).

In respect to claim 26, Johnson discloses the visitation management system of claim 21, wherein the one or more processors are further configured to update the stored inmate availability based on the received visit selection (see at least  [0079] Scheduling data is typically generated only within the visitation management system and consists of visitation events that have not yet occurred (e.g., visitation schedule records) as well as historical visit information ( e.g., visitation session records). A visitation schedule record may include links to all involved parties, including inmates, visitors, and correctional staff (if correctional staff are needed) .

In respect to claim 27, Johnson discloses the visitation management system of claim 21, wherein the initial screening includes determining that the outside party is included on the contact list associated with the inmate (see at least  [0095] If desired by the correctional facility, a visitor may initiate the scheduling process. Often times, a visitor must be approved before a visitation session can be scheduled. A visitor can place himself or herself on a waiting list to be approved by the facility if the visitor is not already on the list. Individual combinations of visitors and inmates may be approved. Alternatively, certain visitors may be approved to visit any inmate).

In respect to claim 28, Johnson discloses the visitation management system of claim 21, wherein the one or more processors are further configured to transmit a confirmation communication to the outside party and the inmate so as to notify them of the scheduled visit (see at least [0097] ... The visitor is notified of the confirmed visitation session date and time and may be given a confirmation code that uniquely identifies the scheduled visitation session. Preferably, once created, the scheduled visitation session can be modified by the inmate, the visitor, or an administrative individual).

	Claims 31 – 38 recite a method performing the same steps as claims 21 – 28, and are rejected using the same rationale. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 39 are  rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. 2008/0201158, hereinafter Johnson) in view of Laney et al. (U.S. 2012/0281058, hereinafter Laney).

In respect to claim 28, Johnson discloses the visitation management system of claim 21, wherein the one or more processors are further configured to:  determine that the outside party is not on the inmate contact list (see at least FIG. 5 and see at least  [0095] If desired by the correctional facility, a visitor may initiate the scheduling process. Often times, a visitor must be approved before a visitation session can be scheduled. A visitor can place himself or herself on a waiting list to be approved by the facility if the visitor is not already on the list). 
	Johnson may not explicitly disclose initiate a registration protocol for adding the outside party to the inmate contact list. 
	Analogous art Laney discloses initiate a registration protocol for adding the outside party to the inmate contact list ( [0056] FIG. 4 depicts an introductory user interface 400 for registering with the virtual visitation system, according to embodiments shown and described herein. As illustrated, the introductory user interface 400 may be accessed in response to selection of the register option 304b, from FIG. 3...; see further  [0058] FIG. 5B further illustrates options provided under the create new account option 502. As illustrated, an account portion of the registration user interface 500 may include a text prompt for a desired username and password. In a mobile settings portion 512, the visitor may enter a phone number and wireless carrier. Similarly, FIG. SC further includes a first name field, a last name field, an option to indicate whether the visitor has been convicted of a felony, an option to indicate whether the visitor has read and understood the terms and conditions section, and a relationship option. Also included in the registration user interface 500 is an identification portion 514 that includes a drivers license number text prompt and a drivers license state text prompt).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination / substitution itself- that is the visitor registration of Laney with the visitor request to be added to the approved list in Johnson (see, e.g. FIG. 5). 
Thus, the simple combination of one known element with another producing a predictable result of providing registration information to be added to the approved list renders the claim obvious. 
	
	Claims 39 recites a method performing the same steps as claim 29, and is rejected using the same rationale. 

Allowable Subject Matter
Claims 30 and 40 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and if the base claim and any intervening claims were amended in such a way as to overcome the rejections under 35 U.S.C. 101 set forth in this Office action.

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Noonan; Josesph S. (U.S. 20140018059), directed to systems and methods for detecting and controlling transmission devices;
Hodge; Stephen et al. (U.S. 20070003026), directed to a voice message exchange;
Polozola; Michelle L. et al. (U.S.  20080118045), directed to systems and methods for visitation terminal user identification;
Hodge, Stephen Lee (U.S.  20040029564), directed to a telecommunication call management and monitoring system;Meeks; 
Mariann (U.S. 20080320477), directed to a method for scheduling and customizing surveillance tasks with web-based user interface; 
Perold; Adam et al. (U.S.  20150334562), directed to a system and method for electronic key provisioning and access management in connection with mobile devices; 
Alsina; Thomas et al. (U.S. 20150294382), directed to biometric image in online commerce;
Collins; Christopher M. (U.S.  8370206), directed to a method, medium, and system for an inmate privilege kiosk; 
Alvord; Chuck H. et al. (U.S.  9058474), directed to a biometric device, system, and method for individual access control. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2163 II (i): “Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”).  
        
        2 See MPEP 2106.04(a)(2) II. C. 
        
        3 See MPEP 2106.04(a)(2) III. C.
        
        4 See MPEP 2106.05(d) II. 
        5 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        6 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).